720 S.E.2d 684 (2012)
STATE of North Carolina
v.
Michael Everett SMITH.
No. 361A11.
Supreme Court of North Carolina.
January 26, 2012.
Kimberly P. Hoppin, for Smith, Michael Everett.
Leonard G. Green, Assistant Attorney General, for State of N.C.
John G. Barnwell, Assistant Attorney General, for State of N.C.
Robert C. Montgomery, Senior Deputy Attorney General, for State of N.C.
Ernie Lee, District Attorney, for State of N.C.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Defendant on the 23rd of August 2011 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the State of NC, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 26th of January 2012."